Title: James Madison to Samuel L. Southard, 26 February 1836
From: Madison, James
To: Southard, Samuel L.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby 26. 1836—
                            
                        
                        
                        J. Madison with friendly salutations to Mr Southard thanks him for the copy of his speech on the 25th of
                            Jany.
                        In his present condition he can read but little. He has however borrowed from other claims on his attention,
                            the time required for a perusal of the Speech. Whether regarded as a test of debating powers, or as a material for the
                            political history of our Country, it is a Document, that must rank high in its class. 
                        
                            
                                
                            
                        
                    